EXHIBIT 10.1

SECOND AMENDMENT AGREEMENT

among

QC HOLDINGS, INC., as Borrower

and

THE LENDERS THAT ARE PARTIES HERETO

and

U.S. BANK NATIONAL ASSOCIATION, as Agent and Arranger

MAY 15, 2013



--------------------------------------------------------------------------------

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (this “Agreement”), is made and entered into as
of May 15, 2013, by and between QC HOLDINGS, INC., a Kansas corporation (the
“Borrower”), the Lenders that are parties hereto (being hereinafter referred to
individually as a “Lender” or collectively as the “Lenders”), and U. S. BANK
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”).

RECITALS

A. On September 30, 2011, the Borrower, the Lenders and the Agent entered into a
Second Amended and Restated Credit Agreement (the “Credit Agreement”) pursuant
to which the Lenders agreed to make certain revolving and term credit facilities
available to the Borrower, and in conjunction therewith, the Borrower executed
(i) a Promissory Note (Revolving Loan) dated September 30, 2011, payable to each
Revolving Lender, (ii) a Promissory Note (Swingline Loan) dated September 30,
2011, payable to the Swingline Lender and (iii) a Promissory Note (Term Loan)
dated September 30, 2011, payable to each of the then Term Loan Lenders. The
Borrower has previously repaid the Term Loans in full, and there are no further
term loan commitments under the Credit Agreement. The Revolving Loan Notes and
the Swingline Note referenced in this Section A are collectively referred to
herein as the “Notes”.

B. The repayment of the Notes is secured by certain assets of the Borrower and
its Subsidiaries referred to as the “Collateral” in the Credit Agreement, which
is more particularly described in the Security Agreement, the Pledge Agreement
and the Subsidiary Security Agreement (as each term is defined in the Credit
Agreement) (collectively, the “Security Instruments”).

C. The Borrower, the Lenders parties thereto, and the Agent have previously
entered into that certain First Amendment Agreement dated as of November 7,
2012, to amend certain terms and conditions of the Credit Agreement and to
provide the consent of the Lenders to the sale of the Borrower’s loans arising
out of the auto loan finance business.

D. The Borrower acknowledges (i) the Lenders are presently the holders of the
Notes, (ii) the Borrower’s liability to pay the Notes according to their terms,
and (iii) the Borrower’s obligation to maintain, perform and comply with the
terms and conditions of the Loan Documents (as such term is defined in the
Credit Agreement).

E. The parties enter into this Agreement to amend certain terms and conditions
of the Credit Agreement.

F. Capitalized terms which are not defined herein shall have the meaning such
terms are given in the Credit Agreement.



--------------------------------------------------------------------------------

NOW THEREFORE, the Agent, the Lenders and the Borrower for good, sufficient and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, agree as follows:

1. Amendment to the Credit Agreement. The Credit Agreement is hereby amended by
deleting the provision contained in Section 7.02(a) and inserting the following
provision in lieu thereof:

(a) Consolidated EBITDA. Permit or suffer the Consolidated EBITDA, determined
for the Borrower and its Subsidiaries (i) as of the end of each fiscal quarter
commencing with the fiscal quarter ending March 31, 2013 (for the twelve
(12) month period then ending) of the Borrower through the fiscal quarter ending
September 30, 2013 (for the twelve month period then ending), to be less than
$20,000,000.00, and (ii) as of the end of each fiscal quarter commencing with
the fiscal quarter ending December 31, 2013 (for the twelve (12) month period
then ending) of the Borrower and thereafter, to be less than $23,000,000.00.

2. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Agreement that (i) all amounts due and payable under the Notes as of the
execution date shall have been paid, (ii) no Event of Default shall exist under
the Notes, the Credit Agreement, or any other Loan Document, (iii) the Agent
shall have received the consent of each Lender to the extent such consent is
required pursuant to the Credit Agreement, (iv) the Borrower shall have paid an
amendment fee to the Agent for the benefit of the approving Lenders as required
by a separate fee letter dated May             , 2013 between the Borrower and
the Agent, and (v) the Agent and the Lenders shall have received such other
items as they may reasonably request.

3. Representations and Warranties. The Borrower hereby represents and warrants
that (i) it has the authority to enter into this Agreement and, upon execution
by the Borrower, this Agreement shall be an enforceable obligation of the
Borrower, (ii) all representations and warranties made by the Borrower in the
Credit Agreement and the other Loan Documents are true and correct as of the
date of this Agreement, (iii) there have been no amendments or modifications to
the Borrower’s organizational documents since such documents were certified
and/or delivered to the Lender in connection with the closing of the Loan, and
(iv) no Default or Event of Default currently exists under the Loan Documents.

4. No Other Amendments. Except as expressly set forth herein, or necessary to
incorporate the modifications and amendments herein, all the terms and
conditions of the Notes, the Credit Agreement, the Security Instruments, and the
other Loan Documents shall remain unmodified and in full force and effect, and
the Borrower confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and the conditions of the Loan Documents, as
amended herein.

5. No Impairment. Nothing in this Agreement shall be deemed to or shall in any
manner prejudice or impair the Loan Documents, or any security granted or held
by the Lenders for the indebtedness evidenced by the Notes.

6. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

7. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Kansas.

 

2



--------------------------------------------------------------------------------

8. Waiver of Claims and Defenses. The Borrower hereby waives and releases any
and all claims, defenses or rights of set-off, known or unknown, against the
Agent or any Lender existing as of the execution date of this Agreement, which
in any manner arise out of or relate to any Loan Document.

9. Fees and Expenses. The Borrower agrees to pay and reimburse the Agent for all
of its out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution, filing, enforcement and administration of
this Agreement including, without limitation, the fees and expenses of counsel
to the Agent.

10. Counterparts. This Agreement may be executed in counterparts and when
combined all such counterparts shall constitute one agreement.

11. Waiver of Jury Trial. Any controversy or claim between or among the parties
hereto arising out of or relating to this Agreement shall be controlled by the
provisions with respect to waiver of trial by jury contained in the Loan
Documents previously delivered by such parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

12. NO ORAL AGREEMENTS. THIS IS THE FINAL EXPRESSION OF THE CREDIT AGREEMENT
BETWEEN THE BORROWER, THE AGENT AND THE LENDERS AND SUCH WRITTEN CREDIT
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL AGREEMENT OR OF
A CONTEMPORANEOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT AND
LENDERS.

ANY ADDITIONAL NON-STANDARD TERMS OF THE CREDIT AGREEMENT AND THE REDUCTION TO
WRITING OF ANY PREVIOUS ORAL CREDIT AGREEMENT BETWEEN THE BORROWER, THE AGENT
AND LENDERS IS SET FORTH IN THE SPACE BELOW:

NONE

BORROWER, THE AGENT AND LENDERS AFFIRM THAT NO UNWRITTEN ORAL CREDIT AGREEMENT
BETWEEN THEM EXISTS.

 

Please initial   

 

     

 

     

 

     Borrower         Agent         U.S. Bank     

 

       

 

       

 

     BOKF         Enterprise         First Tennessee     

 

       

 

               Pulaski         United          

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

AGENT: U.S. BANK NATIONAL ASSOCIATION By:   /s/Colleen S. Hayes   Colleen S.
Hayes   Vice President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

BORROWER:

QC HOLDINGS, INC.,

a Kansas corporation

By:   /s/ Douglas E. Nickerson   Douglas E. Nickerson   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent, the Borrower and the Lenders have executed this
Agreement as of the day and year first above written.

 

LENDERS: U. S. BANK NATIONAL ASSOCIATION By:   /s/ Colleen S. Hayes  

 

  Colleen S. Hayes   Vice President BOKF, N.A. d/b/a BANK OF KANSAS CITY By:    

 

Name:    

 

Title:    

 

ENTERPRISE BANK & TRUST By:    

 

Name:    

 

Title:    

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:    

 

Name:    

 

Title:    

 

PULASKI BANK By:    

 

Name:    

 

Title:    

 

 

S-3



--------------------------------------------------------------------------------

UNITED COMMUNITY BANK By:     Name:     Title:    

 

S-4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS/PLEDGORS

Each of the undersigned guarantors and/or pledgors of collateral with respect to
the obligations of the Borrower to the Agent and the Lenders hereby
(i) acknowledge and consent to the terms of the foregoing Second Amendment
Agreement, (ii) represents and warrants to the Agent and the Lenders that there
exists no default or event of default under any document delivered by it to the
Agent or the Lenders with respect to the Loans and (iii) reaffirms and ratifies
the full force and effect of any guaranty agreement, security instrument or
pledge agreement delivered by it in connection with the Loans.

 

QC Financial Services, Inc., a Missouri corporation By:   /s/ Douglas E.
Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

QC Properties, LLC,

a Kansas limited liability company

By:   /s/ Darrin J. Andersen  

 

  Darrin J. Andersen   Manager

QC Financial Services of California, Inc.,

a California corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

QC Financial Services of Texas, Inc.,

a Kansas corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

 

S-5



--------------------------------------------------------------------------------

QC Advance, Inc., a Missouri corporation By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

Cash Title Loans, Inc.,

a Missouri corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

Express Check Advance of South Carolina, LLC,

a Tennessee limited liability company

By:   /s/ Darrin J. Andersen  

 

  Darrin J. Anderson   Manager

QC Auto Services, Inc.,

a Kansas corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

QC Loan Services, Inc.,

a Kansas corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

QC E-Services, Inc.,

a Kansas corporation

By:   /s/ Douglas E. Nickerson  

 

  Douglas E. Nickerson   Chief Financial Officer

 

S-6